United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5196                                                September Term, 2021
                                                                      1:21-cv-01871-UNA
                                                      Filed On: January 25, 2022
Franklin C. Smith,

              Appellant

       v.

Tibbef, U.S. Deputy Marshal, and his
supervisor in collusion with Florida Marshals
and other officers,

              Appellee


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Rogers and Pillard, Circuit Judges, and Sentelle, Senior Circuit
                     Judge

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by the appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s order filed August 5, 2021,
dismissing the case pursuant to Federal Rule of Civil Procedure 8(a) be affirmed. The
district court correctly concluded that the complaint failed to set out “a short and plain
statement of the claim showing that the pleader is entitled to relief,” with sufficient
factual information to meet the minimum pleading standards of Rule 8(a). The various
arguments raised in appellant’s brief do not cast doubt on this conclusion.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5196                                                September Term, 2021

of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam

                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2